DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/19/2022 has been entered.
3.	Applicant's election with traverse of group I in the reply filed on 9/01/2021 is acknowledged. 
4.	Claims 1-2, 4  are pending.  Claims 3,5-8 have been cancelled.
5.	The following rejections are newly applied or modified as necessitated by amendment.  Response to arguetmsn follows where applicable.
6.	This action is NonFINAL.
Withdrawn Rejections
	The 35 USC 112(b) rejection made in the previous office action is withdrawn based upon cancellation of the claims.  
Specification
The disclosure is objected to because of the following informalities: Figure 3 comprises nucleotides sequences which should include a SEQ ID Number identifier.  
Appropriate correction is required.
Modified Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

12.	Claims 1-2, 4  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hindson et al. (US Patent Application Publication 2012/0252015 10/4/2012 as cited on the IDS). 
With regard to claims 1, Hindson discloses a method for detecting and determining methylation using restriction enzymes in the TERT promoter (para 100-101, 108, 395, table 1).  Hindson teaches obtaining a portion of a TERT promoter, digesting with a restriction enzyme and determining the presences of the fragments to detect methylated CpG (para 100-101, 108, 395, table 1).  Hindson teaches that restriction enzymes can include a first and a second restriction enzyme and teaches that these combinations can include BSIWI and HPY99I (para 100-101, 200 and table 1).  Although Hindson et al. does not teach the specific combination of BSIWI and HPY99I it would be obvious that one can use the combination as one of the finite combinations of the listed restriction enzyme combinations taught by Hindson et al. with the expectation of fragmenting methylated TERT promoters. Hindson et al. teaches that the polynucleotides used can be a promoter sequences and that this sequence can be part of the TERT genes (para 108 and 183).  As Hindson et al. teaches the detection of the entire promoter region for restriction enzyme methylation fragment analysis, this region would include all of the nucleic acids in the promoter region including -483 to -541 bp.  It would be prima facie obvious of one of ordinary skill in the art at the time of the effective filing date, absent secondary considerations, that one could detect any fragment of the known promoter region of TERT including a portion “consisting of -483 bp to -541 bp” with the reasonable expectation of detection of methylated CpG sites in a region of the promoter.  The claims are drawn to measurement of a fragment of a known region that has been analyzed by methylation analysis and it would be reasonable to the ordinary artisan to screen any encompassed region of the promoter including the recited region with the expectation that methylated CpG sites could be determined.  
With regard to claim 2, Hindson et al. teaches a method of obtaining nucleic acids from a tissue and subjected the nucleic acids to bisulfite conversion (para 89, 93).
With regard to claim 4, Hindson et al. teaches a method of using tissue from a sample with cancer (para 102 and 394). 

Response to Arguetmsn
The reply traverses the rejection.  A summary of the arguetmsn are set forth below with response to arguments following.  
The reply asserts that the claims to the entire TERT promoter with a methylation sensitive restriction enzyme would give little diagnostic information (p. 2-3).
These arguments have been reviewed but have not been found persuasive. 
In particular it is noted that the rejection acknowledges that the 2 enzymes are not taught in combination.  However, although Hindson et al. does not teach the specific combination of BSIWI and HPY99I it would be obvious that one can use the combination as one of the finite combinations of the listed restriction enzyme combinations taught by Hindson et al. with the expectation of fragmenting methylated TERT promoters.  Although the reply asserts that there is an increased sensitivity, this appears to be arguetmsn of counsel and secondary considerations have not been provided.  As Hindson et al. teaches the detection of the entire promoter region for restriction enzyme methylation fragment analysis, this region would include all of the nucleic acids in the promoter region including -483 to -541 bp.  It would be prima facie obvious of one of ordinary skill in the art at the time of the effective filing date, absent secondary considerations, that one could detect any fragment of the known promoter region of TERT including a portion “consisting of -483 bp to -541 bp” with the reasonable expectation of detection of methylated CpG sites in a region of the promoter.  The claims are drawn to measurement of a fragment of a known region that has been analyzed by methylation analysis and it would be reasonable to the ordinary artisan to screen any encompassed region of the promoter including the recited region with the expectation that methylated CpG sites could be determined.  

Conclusion
13.	No claims are allowed. 
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316. The examiner can normally be reached 9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /KATHERINE D SALMON/ Primary Examiner, Art Unit 1634